Case 2:20-cv-02291-DOC-KES Document 173 Filed 09/08/20 Page 1 of 1 Page ID #:2673



                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL

   Case No. LA CV 20-02291-DOC-KES                                Date: September 8, 2020

  Title: LA ALLIANCE FOR HUMAN RIGHTS ET AL. v. CITY OF LOS ANGELES ET
         AL.


  PRESENT:

                    THE HONORABLE DAVID O. CARTER, JUDGE

                 Kelly Davis                                   Not Present
               Courtroom Clerk                                Court Reporter

        ATTORNEYS PRESENT FOR                        ATTORNEYS PRESENT FOR
              PLAINTIFF:                                  DEFENDANT:
             None Present                                  None Present


        PROCEEDINGS (IN CHAMBERS): ORDER FOR NOTICE OF ERRATA

         On September 7, 2020, Plaintiffs filed a Status Report (Dkt. 172). While the Status
  Report refers to Exhibits A, B, C, and D, no such exhibits are attached to the Status
  Report. Plaintiffs shall attach the exhibits to a notice of errata filed with the Court by
  9:00 p.m. this evening, i.e., Tuesday, September 8, 2020.

        The Clerk shall serve this minute order on the parties.

   MINUTES FORM 11
   CIVIL-GEN                                                       Initials of Deputy Clerk: kd
